Exhibit 10(M)

 

Amendment

of the

Target Corporation SMG Executive Deferred Compensation Plan

 

Section A-4 of Supplement A of the Target Corporation SMG Executive Deferred
Compensation Plan is amended by adding new paragraphs (e) and (f) as provided
below, effective as of January 11, 2006:

 

(e)           Notwithstanding paragraphs (a)-(d) above, with respect to a
Participant who has previously received a One-Time ESBP Benefit Transfer Credit
and who has not provided advance written notice of his or her
retirement/termination date, nor had a Termination of Employment prior to
January 11, 2006:

 

(i)            Such Participant will receive a final annual adjustment as of
January 28, 2006 in an amount equal to the actuarial lump sum present value of
the sum of future estimated annual adjustments related to service after 2005
that would have been made until the Participant had attained age 65. The present
value is determined by the Company in its sole and absolute discretion based on
interest rate factors, mortality factors, and other assumptions deemed
appropriate by the Company.

 

(ii)           Such Participant will be fully vested in their ESBP Transfer
Credits as of January 11, 2006.

 

(iii)          Consistent with transition relief allowed under the proposed
regulations of Code section 409A, such Participant will elect the form of
distribution for the final annual adjustment credited as of January 28, 2006
from the methods identified in Section 4.5(a); provided that:

 

(A) the distribution commences one year following the Participant’s Termination
of Employment,

 

(B) the election must be completed no later than February 24, 2006, and

 

(C) if no election is received by February 24, 2006, or the election is not
valid because the transition relief allowed under the proposed regulations of
Code section 409A regarding distribution elections in 2006 would not apply, the
distribution will be made consistent with the ESBP distribution election made in
2004 related to adjustments in 2006.

 

In all cases, no ESBP Benefit Transfer Credits will be made after January 28,
2006.

 

(f)            With respect to a Participant who has previously received a
One-Time ESBP Benefit Transfer Credit and who has provided advance written
notice of his or her retirement/termination date, or had a Termination of
Employment prior to January 11, 2006, the provisions of paragraphs (a) – (d)
above remain in full force and effect.

 

--------------------------------------------------------------------------------